IN THE SUPREME COURT OF TEXAS

                                 No. 09-0733

    IN RE  COLUMBIA MEDICAL CENTER OF LAS COLINAS, INC. D/B/A LAS COLINAS
                               MEDICAL CENTER

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relator's  motion  for  immediate  temporary   relief,   filed
September 1, 2009, is granted.  Enforcement or execution  on  the  judgments
or supersedeas bond  in  Cause  No.  DV  99-01417-L,  styled  Athena  Hogue,
Individually and as Executrix of the Estate of Robert Hogue, Jr.,  Deceased,
Christopher Hogue, and Robert Hogue, III v. Columbia Medical Center  of  Las
Colinas, Inc. d/b/a Las Colinas Medical Center, in the 193rd District  Court
of Dallas County, Texas, are stayed pending further order of this Court.
      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or before  3:00  p.m.,  September
18, 2009.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 11, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk